Herrick, J.
The above-entitled, matters are heard practically as one proceeding'; they are appeals from determinations of the secretary of state, made this day, and they come on for a hearing before me in the afternoon of:the last day upon which a decision to be effectual can be made.
The objections raised are many, and some of the questions involved reach much farther than the mere determination and - decision of the cases now before me, and in the very brief time allotted to me to make an- examination of the records, and to consider the •questions involved, it is utterly impossible both mentally and physically for me to examine and adequately consider every objection made and every question raised.
I may premise what I have to' say in this matter by stating that in' construing the laws relating to independent nominations, the most liberal construction should be placed upon such laws in favor ■of the independent voter, and in independent nominations mere formal defects and irregularities should be ignored or the certificates permitted to be amended, and that the courts should not be astute to discover or over willing to accept the discovery by others of technical defects upon which such certificates of nomination can be declared null and void and set aside, but to hold that when the spirit and substance of the laws has been observed that that is .sufficient.
The statute provides that in reviewing a decision of the secretary •of state of other officer, that the certificate of nomination is required to be filed with, a court, justice or judge so reviewing shall “ make such order in the premises as justice may require.” § 56, chap. 909, Laws of 1896, Election Code.
"What are the substantial requirements of an independent nomination?
Such nominations are required to be made by electors of the state, persons who are entitled to vote therein. Section 57 provides that “ independent nominations shall be made by a certificate subscribed by such electors, each of whom shall add to his signature his place of residence, and make oath that he is an elector and has truly stated his residence.” i
The requirements set forth in that portion of section 57 that I. have quoted are matters of substance; each requirement is obviously to be a check upon the making of false or fraudulent certificates, and to enable anyone inspecting a certificate to discover the residence of the subscriber, so that he may investigate and see whether *399in truth and in fact any such person entitled to vote resides at the place of residence named in the certificate. The oath required is matter of substance as affording prima, facie proof that the persons so subscribing the certificate did, in fact, subscribe the certificate, and are, in fact, electors of the state.
These requirements are essential. Another requirement of the statute is, that where independent nominations are made of officers to be voted for by the people of the state, that they can only be made by 6,000 or more voters of the state, of whom at least fifty must be electors in each county of the state, except the counties of Fulton and Hamilton, who shall subscribe to the certificate of such nomination. § 57.
Let us then proceed to inquire whether the statute has been complied with by the filing of-such a certificate subscribed and sworn to by at least fifty electors in each county.
The first that I call attention to is the certificate filed by electors of the county of Columbia; it has fifty-one names attached to it. The objectors presented the affidavits of four of the persons whose names are attached to such certificate, who swear that they were not sworn to such certificate either before or after signing the same. These affidavits the secretary of state refused to receive. The affidavit-of the notary public whose name is attached to such certificate as having sworn all'the signers thereto was also produced, and in it such notary swears that he accompanied one John Adams to witness signatures to the certificate of Charles F. Adams, for the office of chief judge of the Court of Appeals, and that he “ inadvertently failed to swear the following signers of the certificate above referred to.”
Then follow the names of nine persons whose names are attached to the certificate; this also the secretary of state refused to receive in evidence, and the contention is made that the certificate of the notary public cannot be impeached by affidavits.
A very large number of these proceedings have .been had before me, and I am somewhat familiar with the proceedings taken before other justices and courts in these matters, and I understand it to be the general practice to hear them upon affidavits. The leading case, Matter of Fairchild, 151 N. Y. 359, was so heard. And while, perhaps, it is not evidence'of the highest character, or as satisfactory as oral testimony, still it is that very commonly resorted to in summary applications of this character, and, I think, is sufficient; and the evidence offered to and rejected by the secretary of state is *400produced here Upon this hearing, and, I think, can be considered by me, otherwise the refusal of "the filing officer to receive such evidence would deprive the parties desiring to review his decision of any adequate remedy, because of the lack "of evidence. It would be rather an unheard of proceeding, I think, for a court of justice to hold that the officer or magistrate taking evidence or acknowledgments should not be heard to explain that he had made a mistake or an error, and, I think, therefore, that the secretary of state erred in refusing to accept the evidence offered that the persons named did not swear to the certificate; and deducting the number of these persons from the total number of signers from the certificate, reduces the number of signers to forty-two.
In the case of People v. Petrea, 92 N. Y. 128, the defendant had filed certain objections to the grand jury by which he was indicted, and offered proof by affidavits of facts tending to show, that the. law under which the grand jury was organized was unconstitutional "and void. Those affidavits were rejected and the court upon appeal held that the offer to prove such facts was improperly overruled, and that the facts alleged must be deemed upon appeal to have been.proved. See page 139.
So here, I think, upon this review I must assume that the facts - offered to be proved by the affidavits presented to the" secretary of state and rejected by him, Were proved. •
• The next certificate which I propose to consider is that of the county of Monroe. Fifty-one names are attached to such certificate;; among others appear the names of Charles A. Roden, 226 State street, and Henry Philipson, 226 State street; this list of names is headed Rochester, and under State street opposite the names of Roden and Philipson appear marks which I assume to signify Rochester; if they do not then the address required by the statute is not given.
; The objectors to the certificate offered the affidavit of Charles A. Roden in which he swears that he resides at 226 State street, Rochester, and has resided there upwards of three years, and that he is acquainted with all the persons who reside at said number, and who have lived at said number for three years, and that he is the only person of that name who resides, at said number, and he further swears that he never signed any petition or certificate of nomination of any person named Adams as a candidate for chief judge of the Court of Appeals, or acknowledged or verified any such certificate before Frederick L. D'utcher, or-any" other person. The affidavit of *401Henry Pkilipson sets forth the same facts as to himself. The seer retary of state refused to receive these affidavits in evidence, and, I think, they should have been received for the same reason that I have given in regard to the reception of affidavits in the Columbia county case. The effect of the affidavits of Roden and Pkilipson is to charge that their names were forged to the certificate. Standing uncontradicted, I think, they require the deducting of those names from the certificate, which reduces the number to forty-nine.
The next I call attention to is Essex county; the certificate of that county contains fifty-six names, amongst others that of Cornelius Danaher. Mr. Danaher was sworn orally before the secretary of state and testified that the certificate was brought to him, by his employer who asked him to sign it; that after he signed it he went back to work and that his employer took the petition away; that he knows Hosea B. Williard, the notary public whose name is attached to the certificate and before whom all the signers purport to have been sworn, and Danaher says that Williard was not there when he signed it; that he did not see him that day or within a day or two of that time, and did not say to him that he signed the paper or acknowledgment to him. After this testimony was received by the secretary of state, it was, upon motion of the counsel in favor of the certificate, stricken out; thereupon the objectors offered the testimony of nine other persons who they declared that they then and there had ready to be sworn as witnesses to the fact that they had not sworn to such certificate. The secretary refused to allow such evidence. The objection was made that no specific objection had been filed .that the persons named had not been sworn to the certificate; the objectors thereupon asked leave to amend the certificate,, which the secretary declined to allow.
There is no requirement of the statute requiring detailed objections, but conceding it to be proper practice, the case is one where an amendment to the objection might have been properly allowed; but, I think, the case is covered by the general objections filed and the testimony was admissible, and the secretary erred in striking out the testimony given by the witness Danaher, and in refusing to permit the objectors to swear the other witnesses proposed by them.
The proceedings are summary proceedings, and cannot be governed by the same strict miles of pleadings or of evidence that are proper and required in ordinary proceedings in civil actions. Matter of Argus Co., 138 N. Y. 557.
And for the purposes of this review we must assume that but *402for the error of the secretary in striking out' and rejecting such evidence, the objectors would have proved that ten persons whose names are attached to such certificate, and purporting, to have been sworn before the notary, were not, in fact, sworn, and rejecting such names reduces the number of signatures to forty-six.
It was conceded upon the argument that if the certificate of any one county was invalid, that ‘the nomination had not been made as required by the statute, and it follows, therefore, if I am correct in the conclusions at which I have arrived as to any one of the three counties named, that Mr. Adams was not legally nominated, and that the determination of the secretary of state should be reversed.
There are objections made to a number of other counties of various kinds, which it is not necessary for me to consider; objections are also made that the certificate as a whole is not made in good faith; that it was conceived in fraud and executed by parties not members of the United Democracy or of any other branch of the Democratic party; that the name assumed is illegal and contrary to the statute. I refrain from discussing any of these questions, and have only considered such questions as seemed to me necessary for the determination of this case, and even in those my discussion has had necessarily to be brief.
While, as I stated in the beginning, mere formal defects, irregn- , larities and.technicalities should be disregarded, yet in the cases that I have referred to, such a substantial part of the statute as that requiring the signers to swear to their signatures, and that they were residents and electors of the state, has not been complied with, and when it appears that the certificates of officers before whom the affidavits purport to have been taken are false; and where, it appears that the necessary number of names to another certificate has been eked out by forgeries, I cannot hold that they are mere technicalities or mere formal irregularities and defects, which should be overlooked in a liberal construction of the statute.
Having- arrived at the conclusión that the certificate of nomination of Mr. Adams for chief judge was insufficient, it follows that the committee named in such certificate to fill any vacancy was not legally designated, and, therefore, it had no power to place Mr. McPariin in nomination - in place of Mr. Adams, who, it appears, has declined. ■ •
The determination of the secretary of state in both cases must, therefore, be reversed.
Ordered accordingly.